Citation Nr: 0517164	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to October 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio, that denied service 
connection for psychiatric disability.  In February 2003 the 
Board held that a previous rating decision by the RO, from 
November 1980, was final, and that the veteran had submitted 
new and material evidence sufficient to reopen his clam for 
service connection for a psychiatric disorder.  The Board 
then remanded the claim to the RO for further development in 
a second decision dated in October 2003.  After the requested 
development was completed the RO denied service connection 
for a psychiatric disorder.


FINDINGS OF FACT

A psychiatric disorder was not present in service nor was it 
manifested within one year of separation from service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated during 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1131, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Certain chronic diseases, including psychosis, may be 
presumed to have been incurred during service if the 
specified disease becomes manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran asserts that his psychiatric disorder is due to 
his service.

The veteran's service medical records show no complaint, 
diagnosis or treatment of a psychiatric disorder.  An in-
service "Evaluation of Drinking" from June 1979 shows that 
the veteran began drinking at age 15 and got drunk as the 
situation permitted.  While in Naples he generally drank 
alcohol on his days off but not when he had duty.  The fights 
he was involved in occurred in bars but the veteran saw no 
relation between drinking and the fights.  The veteran got 
drunk about once a week and often chose to drink alone.  At 
that time the examiner gave the impression that the veteran 
was abusing alcohol and that there appeared to be neither 
psychological nor physical addiction.  It was recommended 
that the veteran return to full duty and that the veteran 
should return for reevaluation if another alcohol related 
incident occurred.  The examiner noted that at that time 
there was not enough evidence or motivation on the part of 
the veteran to warrant inpatient treatment for alcohol abuse.  
On examination for separation from service, he was reported 
to be psychiatrically normal.

Post-service medical evidence relevant to the veteran's claim 
for service connection for a psychiatric disorder includes 
numerous VA progress notes and VA Discharge Summaries from 
January 2001 to February 2004.  

The VA progress notes and Discharge Summaries diagnose the 
veteran at various times with a number of different 
psychiatric conditions.  For example, a progress note from 
January 2001 diagnosed the veteran with alcohol dependence, 
in remission, and obsessive-compulsive disorder (OCD).  A 
March 2001 progress note diagnosed the veteran with 
depressive disorder (bi-polar).  However, another progress 
note from March 2001 ruled out bi-polar disorder and OCD 
while diagnosing the veteran with alcohol dependency and 
cannabis dependency.  A November 2001 progress note diagnosed 
the veteran as "manic depressive."  A progress note from 
November 2002 diagnosed the veteran with alcohol dependence, 
generalized anxiety disorder, and severe reading and 
arithmetic learning disability.  Another progress note, this 
one from December 2002, diagnosed the veteran with cocaine 
dependence, nicotine dependence, alcohol dependence and 
obsessive-compulsive disorder (OCD).  Yet another progress 
note from February 2003 diagnosed the veteran with alcohol 
dependence.  The Discharge Summary from May 2003 diagnosed 
the veteran with alcohol dependence and cocaine dependence, 
both in remission, as well as substance induced mood 
disorder.  Finally, a psychiatry attending note from February 
2004 diagnosed the veteran with dysthymia.

None of the relevant progress notes or Discharge Summaries 
relate the veteran's psychiatric disorder(s) to his active 
military service.  Instead, many of the progress notes show a 
long history of substance abuse that, by history, predates 
the veteran's service.

The Board finds that service connection for a psychiatric 
disorder is not warranted.  The "Evaluation for Drinking" 
noted that the veteran showed no signs of addiction and the 
veteran's separation examination showed that he was 
psychologically evaluated as "Normal."  There is therefore 
no record of in-service onset of the veteran's psychiatric 
disorder.  There is also no evidence of any manifestation of 
a psychiatric disorder within the one-year presumptive 
period.  The first medical evidence of any psychiatric 
disorder comes in a January 2001 progress note, many years 
after the veteran's separation from active service.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Finally, the Board finds that 
there is no competent evidence in the record to show that the 
veteran's claimed psychiatric disorder is related to service.  

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  

The Board finds that the preponderance of the evidence, as 
discussed above, is against the veteran's claim.  It follows 
that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2001.  Since these letters fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  

With respect to element (4), the Board notes that the RO's 
October 2001 letter contained a specific request that the 
veteran provide additional evidence in support of his claim.  
He was also asked to tell VA about any other records that 
might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a March 2005 supplemental statement of the case 
(SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the veteran has not been afforded a VA 
examination with regard to his claim for service connection 
for a psychiatric disorder, and an etiological opinion has 
not been obtained.  However, the Board finds that the 
evidence, discussed infra, which indicates that the veteran 
did not receive treatment for the claimed symptoms during 
service, and that the claims file does not contain competent 
evidence showing that there is nexus between the claimed 
condition and his service, warrants the conclusion that a 
remand for an examination or opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


